                                                                     1FfLED                                         l
                                  UNITED STATES DISTRICT COURT[    .
                                SOUTHERN DISTRICT OF CALIFqRNt~~~I ~ g .
                                                                                                              I
                            ·                                         !      S\.EHt", _,   ::i.   D1i'fRICT COURT
UNITED STATES OF AMERICA,                                                 ~~c,sels\ CISTRICT OF CALl/;ft~+~

                                                       Case No. 19-cr-2341-DMS

                                      Plaintiff,
                      vs.
                                                       JUDGMENT OF DISMISSAL
VERONICA ARAUZ-VILLEGAS

                                     Defendant.



IT APPEARING that the defendant is now entitled to be discharged for the reason that:

      an indictment has been filed in another case against the defendant and the Court has
      granted the motion of the Government for dismissal of this case, without prejudice; or

 •    the Court has dismissed the case for unnecessary delay; or


 •    the Court has granted the motion of the Government for dismissal, without prejudice; or


 •    the Court has granted the motion of the defendant for a judgment of acquittal; or


 •    a jury has been waived, and the Court has found the defendant not guilty; or


 •    the jury has returned its verdict, finding the defendant not guilty;

      of the offense(s) as charged in the Indictment/Information:
       8:1326(a), (b) - Removed Alien Found in the United States (Felony)




                                                   Hon. Michael S. Berg /
                                                   United States District Judge
